HEI Exhibit 10.14

Nonemployee Director's Compensation Schedule

Effective January 22, 2008

 

HEI Board Compensation - paid quarterly

   Role    Annual Retainer

HEI Chairman of the Board

   $ 250,000

HEI Director

   $ 40,000

HEI Audit Committee Chair

   $ 15,000

HEI Audit Committee Member

   $ 6,000

HEI Compensation Committee Chair

   $ 10,000

HEI Compensation Committee Member

   $ 4,000

HEI Nominating & Corporate Governance Committee Chair

   $ 5,000

HEI Nominating & Corporate Governance Committee Member

   $ 4,000

ASB Board Compensation - paid quarterly

   Role    Annual Retainer

ASB Director

   $ 25,000

ASB Audit Committee Chair

   $ 12,500

ASB Audit Committee Member

   $ 5,000

HECO Board Compensation - paid quarterly

   Role    Annual Retainer

HECO Director

   $ 25,000

HECO Audit Committee Chair

   $ 10,000

HECO Audit Committee Member

   $ 4,000

MECO and HELCO Board Compensation - paid quarterly

   Role    Annual Retainer

Director

     500*

*  per meeting fee, approved 1/22/08

  

Additional Committee Meeting Fees

   Role    Meeting Fee per
Extra Meeting

HEI Audit Committee Member

   $ 1,250*

HECO Audit Committee Member

   $ 750*

HEI Compensation Committee Member

   $ 500*

HEI Nominating & Corporate Governance Committee Member

   $ 500*

*  Earned per extra meeting, after attending the following minimum number of
committee meetings during the calendar year:

    (8) Audit meetings (6) Compensation meetings; (6) Nominating & Corporate
Governance meetings

  

Director Equity Compensation - annual grant

Role    Equity Retainer

HEI Director

     1,800 shares

New HEI Director (one-time grant)

     2,000 shares

HECO or ASB Director (who is not on HEI Board)

     1,000 shares

New HECO or ASB Director (who is not on HEI Board; one-time grant)

     1,000 shares